Citation Nr: 0308324	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  98-10 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder on and after April 
12, 1999. 

Entitlement to a rating in excess of 50 percent for service-
connected post-traumatic stress disorder on and after 
December 12, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1967 to June 1970, including service in the 
Republic of Vietnam from July 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1997 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 10 
percent rating, effective December 5, 1996.  In June 1999, 
the rating was increased to 30 percent, effective April 12, 
1999.  

This claim was previously before the Board in October 2001, 
at which time the Board determined that a rating in excess of 
10 percent for service-connected PTSD was not warranted for 
the period prior to April 12, 1999, and Remanded the issue of 
entitlement to a rating in excess of 30 percent for service-
connected PTSD to the RO for additional development of the 
evidence, to include obtaining a list of private or VA health 
care providers who had treated him for his service-connected 
PTSD since April 1999; obtaining all treatment records which 
had not already been secured, to include treatment records of 
the claimant from the VAMC, Oklahoma City; and to advise the 
claimant of any records which could not be obtained.  The RO 
was further asked to afford the claimant another VA PTSD 
examination to determine the current severity of his service-
connected PTSD; to distinguish between symptoms of the 
claimant's service-connected PTSD and any nonservice-
connected psychiatric symptoms; to address the effect of the 
claimant's service-connected PTSD upon the claimant's social 
and industrial adaptability; and to assign a Global 
Assessment of Functioning (GAF) Score attributable solely to 
his service-connected PTSD.  
Following the return of the case to the RO, a rating decision 
of January 2003 granted an increased rating of 50 percent for 
the claimant's service-connected PTSD, effective December 12, 
2002.  Applicable law mandates that when a veteran seeks an 
original or increased rating, it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
[citing AB v. Brown, 6 Vet. App. 35, 38 (1993).  The veteran 
has not withdrawn his appeal as to the issue of an increased 
rating for his service-connected PTSD, and the claim remains 
before the Board for review.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
October 19, 2001, which informed them of VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claim and to assist him in obtaining all such evidence.  
That letter also informed the claimant and his representative 
which part of that evidence would be obtained by the RO and 
which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  

The claimant and his representative were also provided a 
Supplemental Statement of the Case on January 17, 2003, which 
informed them of the provisions of the VCAA, and of the issue 
on appeal, the evidence considered, the adjudicative actions 
taken, the pertinent law and regulations pertaining to the 
evaluation of PTSD, the applicable provisions of VA's 
Schedule for Rating Disabilities, the decision reached, and 
the reasons and bases for that decision.  That Supplemental 
Statement of the Case also notified the claimant and his 
representative of VA's duty to assist them by obtaining all 
evidence in the custody of military authorities or maintained 
by any other federal, State or local government agency, as 
well as any medical, employment, or other non-government 
records which are pertinent or specific to that claim; and 
which the claimant identified and provided record release 
authorizations permitting VA to obtain those records.  
Further, that Supplemental Statement of the Case informed the 
claimant and his representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical, personnel, and administrative records, as well as 
all private or VA medical evidence identified by the 
claimant.  The claimant has been afforded VA PTSD 
examinations in January and August 1997, in May 1999, and in 
December 2002.  The claimant appeared and offered testimony 
in support of his claim at a personal hearing held in April 
1999 before an RO Hearing Officer.  Neither the appellant nor 
his representative have argued a notice or duty to assist 
violation under the VCAA, and the Board finds that it is 
clear that the appellant and his representative were fully 
notified and aware of the type of evidence required to 
substantiate the claim.  In view of the extensive factual 
development in the case, as demonstrated by the Board's 
October 2001 remand and the record on appeal, the Board finds 
that there is no reasonable possibility that further 
assistance would aid in substantiating this appeal.  For 
those reasons, further development is not necessary for 
compliance with the provisions of 38 U.S.C.A. §§ 5103 and 
5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  On and after April 12, 1999, the claimant's service-
connected PTSD was manifested by no more than moderate 
impairment of social and occupational impairment, without 
more than moderate symptoms of depressed mood, anxiety, 
suspiciousness, or sleep impairment, and without objective 
clinical findings of panic attacks or mild memory loss.  

3.  On and after December 12, 2002, the claimant's service-
connected PTSD was manifested by no more than moderate 
dysfunction in social and work capacity due to moderate 
symptoms of trouble sleeping, intrusive thoughts, isolation, 
anxiety, and depression, without evidence of suicidal 
ideation, obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively, impaired impulse control, spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances, or 
inability to develop and maintain effective relationships

4.  The claimant's service-connected PTSD is not manifested 
by exceptional or unusual factors which would render 
impractical the application of the regular scheduler 
criteria.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected PTSD are not met on and after April 12, 
1999.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1), Part 4, § 4.130, Diagnostic 
Code 9411 (2002).

2.  The criteria for a rating is excess of 50 percent for 
service-connected PTSD are not met on and after December 12, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1), Part 4, § 4.130, Diagnostic 
Code 9411 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected disability.  
The Board has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue, except as outlined below.

Pursuant to the Board's October 2001 Remand order, the RO 
requested that the claimant identify all health care 
providers, private or VA, who had treated him for his 
service-connected PTSD since April 1999.  In his response, 
the claimant identified only VA outpatient treatment records 
from the VAMC, dated from May 1999 to August 2001. 

In January 2003, the RO received VA outpatient treatment 
records of the claimant from the VAMC, Oklahoma City, dated 
from April 1999 to October 2002.  At a Personal Reflections 
group meeting in September 1999, the subject of discussion 
was interpersonal relationships and goal setting.  The 
claimant did not participate actively, but appeared calm.  On 
a depression screen in April 2000, the claimant denied any 
recent depression.  In February 2001, the claimant requested 
a prescription for diazepam, and enough was prescribed to 
last until his next mental health appointment.  On a March 
2001 depression screen, the claimant asserted that he was 
already in treatment for depression.  Also in March 2001, the 
claimant related that nightmares were no longer bothering him 
like they used to.  His speech was normal and coherent, while 
his affect was blunted, and there was no suicidal or 
homicidal ideation, no delusions or hallucinations, and his 
memory, insight and judgment were fair.  The impression was 
PTSD, with a GAF score of 55.  

In August 2001, the claimant related that he was doing well 
on his current medications, with occasional nightmares and 
flashbacks, while his speech was noted to be normal and 
coherent, with a mildly depressed affect, no suicidal or 
homicidal ideation, no delusions or hallucinations, and fair 
memory, insight and judgment.  The impression was PTSD, with 
a GAF score of 50.  At a Personal Reflections group meeting 
in April 2002, the subject of discussion was interpersonal 
relationships, family relations, decreasing danger to 
self/others, and stressful experiences.  The claimant did not 
participate actively, but appeared calm and accepted ideas.  
In May 2000, the claimant reported that he was still having 
nightmares, bur they were less frightening to him.  He was 
living independently, and indicated that he was eating well.  
Mental status examination showed that the claimant was alert, 
well-oriented, and cooperative, with an anxious mood and 
affect, grossly intact memory, and fair insight and judgment, 
and he died any suicidal or homicidal ideation or auditory or 
visual hallucinations.  The impression was PTSD, and his GAF 
Score was 60.  

A report of VA PTSD examination, conducted on December 12, 
2002, noted the examiner's review of the claims file, and 
cited the claimant's complaints of some trouble sleeping, 
with nights equally divided between "good" and "bad".  On 
a bad night, he may get 1-3 hours or sleep, while on a good 
night, he sleeps about 6 hours.  He related that he has 
nightmares relating to Vietnam stressors approximately twice 
weekly, and has intrusive thoughts about Vietnam during the 
day, sometimes triggered by stimuli such as helicopters or 
special odors, and sometimes occurring without stimuli.  He 
stated that he found those experiences unpleasant, that they 
sometimes cause tears or sadness, and that he tries to avoid 
them.  He related that he had almost no friends, spends a lot 
of time at home watching television, and sees his mother 
about once a week.  

The claimant further related that he tries to avoid crowds, 
and avoids talking about Vietnam or watching war movies; that 
he has trouble with irritability and is almost always 
anxious, particularly when he goes out and is around people, 
and experiences frequent depression, with occasional crying.  
He further stated that he has been married and divorced 4 
times; that he has two children with whom he has little 
contact; and that he has occasional contact with his mother 
and sometimes with his sister.  He indicated  that he had not 
worked for 10 years, and that he had previously worked 
breaking horses and doing ranch-type work, but could no 
longer do so for a variety of reasons, including physical 
factors as well as his PTSD, which made it hard for him to be 
around people.  

Mental status examination disclosed that the claimant was 
appropriately dressed; that he was well-oriented, with a 
slightly down mood and affect, and was slightly tense, while 
there was no evidence of tangentiality, derailment, 
circumlocution or a thought disorder, no evidence of 
delusions or hallucinations.  The claimant related that he 
had occasional suicidal ideation, without intent, and it was 
indicated that the claimant's smoking and drinking did not 
present a problem to him in terms of his mental health, or 
his work or social functioning.  He did well on tests of 
cognitive functioning, verbal analytical skills, abstract 
thinking, calculations, and concentration, fair on short-term 
memory testing, and there was no impairment of thought 
processes or communication skills that would affect his work 
potential or social interactions.  The Axis I diagnose was 
PTSD, with moderate associated anxiety and depression; 
alcohol dependence in full remission; while the Axis Iv 
psychosocial stressors were identified as financial and work 
difficulties; and the Axis V Global Assessment of Functioning 
Score due to PTSD with associated anxiety and depression only 
was 55.

The VA PTSD examiner further stated that the claimant had 
PTSD; that the findings on the current examination were 
essentially unchanged from the previous examination in April 
2002; that the claimant continued to show clear evidence of 
PTSD with nightmares and intrusive daytime thoughts occurring 
with approximately the same frequency and intensity as 
previously reported; that he continued to express 
considerable anxiety when he interacts with other people, 
causing him to stay home most of the time.  The claimant was 
further noted to take mental health medications, which were 
adjusted periodically as needed, and it continued to be 
difficult for him to work at a job requiring social 
interaction.  The examiner further noted that the claimant 
continued to report some ongoing problems with depression, 
which, like his anxiety, was secondary to his service-
connected PTSD and were not separately diagnosed.  While his 
previous diagnosis of alcohol dependence was noted by 
history, the claimant was shown to be drinking in moderation, 
while his previous diagnosis of anti-social personality 
reflected his arrests for fighting and drinking.  Because the 
claimant stayed at home and moderated his drinking, those 
traits were no longer present.  The examiner concluded that 
the claimant's PTSD with associated anxiety and depression 
continued to produce moderate dysfunction in his social and 
work capacity, and indicated that no diagnoses other than 
those stated were found on the current examination.  

A rating decision of January 2003 increased the evaluation 
for the claimant's service-connected PTSD from 30 percent to 
50 percent disabling, effective December 12, 2002, the date 
of the most recent VA PTSD examination.  The claimant was 
notified of that action by RO letter of January 21, 2003, and 
was asked to indicate on an enclosure to that letter whether 
he was satisfied with the rating decision of January 2003.  
The claimant returned the enclosure showing that he was 
satisfied with the January 2003 decision only on the 
following issues: bad reams, isolation, anxiety, depression 
and suicidal ideation.  The Board construes that response as 
an intent to seek a higher evaluation for the claimant's 
service-connected PTSD.

II.  Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2000);  
38 C.F.R. §§ 3.321(a), 4.1 (2002).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R., Part 4 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating. 38 C.F.R. Part 4, § 4.7 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. Fender son v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 8. Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings. Id. at 9.

The Board notes that the rating criteria for evaluating 
mental disorders were significantly revised, effective 
November 7, 1996. Where the law or regulations change while a 
case is pending, however, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary. Karmas v. Lewinski, 1 Vet. App. 308, 312-313 
(1991).  However, the record shows that the veteran filed his 
claim for service connection in December 1996.  As such, his 
claim will be reviewed under the new regulations only.

Under the new criteria, a 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsess ional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance or minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. Part 
4, § 4.130, Diagnostic Code 9411 (2002).

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
between 41 to 50 reflect some serious symptoms (e.g., 
suicidal ideation, sever obsessional rituals, frequent 
shoplifting), or any serious impairment of social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers), while GAF scores ranging 
between 51 and 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks), 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers), and GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  See 38 C.F.R. § 
4.130 (incorporating by reference the VA's adoption of the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for 
rating purposes).

The evidence in this case includes VA outpatient treatment 
records, dated from April 1999 to October 2002, showing that 
the claimant attended group therapy in September 1999 and in 
April 2002, and appeared calm, while on a depression screen 
in April; 2002, the claimant denied any depression.  Those 
records further show that the claimant was mildly obese and 
was counseled regarding weight loss.  In March 2001, the 
claimant stated that nightmares were no longer bothering him 
like they used to, while his GAF score was estimated as 55, 
indicative of moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  In August 2001, 
the claimant related that he was doing well on his current 
medications, with occasional nightmares and flashbacks, while 
his speech was noted to be normal and coherent, with a mildly 
depressed affect, no suicidal or homicidal ideation, no 
delusions or hallucinations, and fair memory, insight and 
judgment.  The impression was PTSD, with a GAF score of 50, 
indicative of some serious symptoms, or any serious 
impairment of social, occupational, or school functioning.  
However, in May 2002, the claimant reported that he was still 
having nightmares, bur they were less frightening to him.  He 
was living independently, and indicated that he was eating 
well.  Mental status examination showed that the claimant was 
alert, well-oriented, and cooperative, with an anxious mood 
and affect, grossly intact memory, and fair insight and 
judgment, and he died any suicidal or homicidal ideation or 
auditory or visual hallucinations.  The impression was PTSD, 
and his GAF Score was 60, indicative of some mild symptoms or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  

The report of VA PTSD examination, conducted on December 12, 
2002, noted the veteran's complaints of some trouble 
sleeping, nightmares relating to Vietnam stressors 
approximately twice weekly, intrusive thoughts about Vietnam 
during the day, some degree of isolation, avoidant behavior, 
and difficulty with irritability, anxiety and frequent 
depression.  The mental status examination showed an Axis I 
diagnose of PTSD, with moderate associated anxiety and 
depression; alcohol dependence in full remission; while the 
Axis IV psychosocial stressors were identified as financial 
and work difficulties; and the Axis V Global Assessment of 
Functioning Score due to PTSD with associated anxiety and 
depression only was 55, indicative of moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  In addition, the VA PTSD examiner further 
stated that the claimant continued to show clear evidence of 
PTSD with nightmares and intrusive daytime thoughts;  that he 
continued to express considerable anxiety when he interacts 
with other people, causing him to stay home most of the time; 
that it continued to be difficult for him to work at a job 
requiring social interaction; and that his problems with 
depression and anxiety were secondary to his service-
connected PTSD and were not separately diagnosed.  The 
examiner concluded that the claimant's PTSD with associated 
anxiety and depression continued to produce moderate 
dysfunction in his social and work capacity, and indicated 
that no diagnoses other than those stated were found on the 
current examination.  

Based upon the foregoing, the Board finds that the claimant's 
condition on and after April 12, 1999 more nearly 
approximates the criteria for the current 30 percent rating, 
rather than the criteria for a 50 percent evaluation.  
Further, the Board finds that the claimant's condition on and 
after December 12, 2002, more nearly approximates the 
criteria for a 50 percent evaluation, rather than the 
criteria for a 70 percent evaluation.  Those findings are 
consistent with the clinical findings on VA outpatient 
treatment during the period from April 1999 to October 2002, 
which included GAF Scores of 55, 50, and 60, and the findings 
on VA PTSD examination on December 12, 2002, which included a 
GAF Score of 55, and the examiner's finding that the 
claimant's service-connected PTSD with associated anxiety and 
depression, produced moderate dysfunction in his social and 
work capacity. 

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.

The record shows that following the claimant's personal 
hearing in April 1999, the claimant submitted an application 
for a total disability rating based upon unemployability due 
to service-connected disabilities.  The Hearing Officer's 
decision of June 1999 denied that claim, and it was addressed 
in the Supplemental Statement of the Case issued in June 
1999.  The claimant did not address that issue in his 
Substantive Appeal (VA form 9), and that issue is not 
currently in appellate status before the Board.  In the 
December 1997 Statement of the Case, the RO concluded that an 
extraschedular evaluation was not warranted for the veteran's 
service-connected PTSD.  Since this matter has been 
adjudicated by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); Shipwash v. Brown,  8 
Vet. App.  218, 227 (1995).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted immediately above, an 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  With respect to employment, the most 
recent evidence of record on point, the report of the January 
2003 VA PTSD examination, found that the claimant's service-
connected PTSD with associated anxiety and depression 
continued to produce moderate dysfunction in his social and 
work capacity, and that it continued to be difficult for him 
to work at a job requiring social interaction, which does not 
preclude employment in areas other than those requiring 
social interaction.  This evidence is not consistent with 
marked interference with employment, and there is no evidence 
which suggests otherwise.  As for hospitalization, it does 
not appear that the veteran has been hospitalized as an 
inpatient for his service-connected PTSD at any time.  In 
addition, there is no evidence of an exceptional or unusual 
clinical picture.

In short, the Board concludes that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet,. App. 
289, 293 (1992);  see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
essence, the Board finds that the evidence does not show that 
the veteran's service-connected disability causes marked 
interference with employment or results in frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  There is no 
other evidence, clinically or otherwise, which demonstrates 
anything exceptional or unusual about the veteran's service-
connected PTSD which is not contemplated in the criteria in 
the VA Schedule for Rating Disabilities.  Accordingly, the 
Board determines that referral for consideration of the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  

In reaching its determinations, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  However, the evidence of 
record does not show that the manifestations of the veteran's 
service-connected PTSD more closely approximate those 
required for higher ratings than they do the ratings 
currently assigned.  Additionally, the Board finds that the 
evidence of record does not provide an approximate balance of 
negative and positive evidence on the merits. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

A rating in excess of 30 percent for service-connected post-
traumatic stress disorder on and after April 12, 1999, is 
denied. 

A rating in excess of 50 percent for service-connected post-
traumatic stress disorder on and after December 12, 2002, is 
denied.  




                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

